Title: To Thomas Jefferson from Benjamin Vaughan, 11 July 1788
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Jeffries Square, London, July 11, 1788.
          
          I request the favor of your attending to the interest of Mr. James Rumsey of Virginia, who wishes to obtain patents for a new boiler to the steam engine and for the application of steam to the purposes of navigation. These patents he wishes to be separate; and to have a caveat entered through your means, or such other steps taken, as shall prevent any person not duly authorized by him from taking out a patent, till he can apply for it, for the various French dominions.—Mr. Rumsey is patronized by Genl. Washington, Dr. Franklin, and other respectable persons, notwithstanding he has a competitor in Pensylvania; which is my apology for presuming to write to you upon this occasion, and for requesting the favor that no delay may be used; having myself no personal interest in Mr. Rumsey’s success, except my regard for a person who seems to me possessed of modest merit.
          Though Mr. Rumsey wishes for secrecy, yet after having mentioned this wish, there can be no difficulty in stating to you and relying on your prudence in the use of it, that his objects are expressed upon record here in the following words.
          “A Boiler to a steam engine, consisting of, or having connected with it, tubes or projections of homogeneous or varying forms, in which steam or fluids may be exposed to the action of fire throughout a great extent of surface:”—And “The application of the power of steam to the purposes of navigation, with or without the additional aid of the mechanical principles of action and reaction.”
          From your long silence, I am almost afraid of the miscarriage of my letters, in which case I shall hope for the honor of a line.
          I have the honor to be, with great esteem, Dear sir, Your faithful & respectful humble servt.,
          
            Benjn. Vaughan
          
          
            Mr. Rumsay is at present in a favorable train of negotiation with Messr. Watt and Bolton, at Birmingham.
          
        